■Chief Justice Robertson
delivered the opinion of the Court.
The written memorandum, signed by the clerk of the steam boat Sultan, acknowledging that $249 66, were “due from the boat” to the plaintiff, Dickens, for services us steward, neither imports nor can operate as-a covenant •by either the clerk or the owners of the boat. It-is only evidence of a parol assumpsit, or an implied obligation of the owners to pay Dickens that sum for his services on their boat.
Debt, on simple contract, as brought in this case, was 'therefore maintainable. This conclusion settles all question as to the correctness of the judgment we are now revising.
Judgment affirmed.